


Use these links to rapidly review the document
TABLE OF CONTENTS


LOAN AGREEMENT

Revolving line of credit in the amount of
$3,000,000.00

MADE BY AND BETWEEN

STAR BUFFET, INC.,
a Delaware corporation

AND

M&I MARSHALL & ILSLEY BANK,
a banking corporation organized and
existing under the laws of the
State of Wisconsin

Dated as of October 28, 2003

--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
   
SECTION 1.   RECITALS  
1.1
 
Loan
SECTION 2.
 
DEFINITIONS  
2.1
 
Defined Terms   2.2   Other Terms
SECTION 3.
 
LOAN  
3.1
 
Loan   3.2   Note   3.3   Advances   3.4   Readvances   3.5   Other
Disbursements by Lender   3.6   Repayment   3.7   Termination   3.8  
Application of Payments   3.9   Prior Performance   3.10   Right to Advance
SECTION 4.
 
LOAN FEE  
4.1
 
Loan Fee   4.2   Commitment Fee
SECTION 5.
 
CONDITIONS PRECEDENT FOR CLOSING  
5.1
 
Documents Required   5.2   Loan Fee   5.3   Items Required   5.4  
Representative and Warranties True   5.5   No Default
SECTION 6.
 
ADDITIONAL CONDITIONS PRECEDENT FOR each advance  
6.1
 
Prior Conditions   6.2   Request for Advance   6.3   Representatives and
Warranties True   6.4   No Default
SECTION 7.
 
REPRESENTATIONS AND WARRANTIES  
7.1
 
Recitals True   7.2   Organization and Good Standing   7.3   Power and Authority
  7.4   Authorization   7.5   No Breach or Default as to Borrower   7.6  
Enforceable Obligations   7.7   No Liens   7.8   No Adverse Proceedings   7.9  
Licenses; Permits; Agreements   7.10   Compliance with Laws   7.11   No
Violation of Environmental Laws      


i

--------------------------------------------------------------------------------

  7.12   Statements Correct   7.13   Tax Returns Filed   7.14   No Margin
Security   7.15   ERISA Compliance   7.16   Principal Office   7.17  
Subsidiaries   7.18   Affirmation   7.19   Survival
SECTION 8.
 
AFFIRMATIVE COVENANTS  
8.1
 
No Change in Documents   8.2   Licenses, Permits; Agreements   8.3   Maintain
Business   8.4   Comply With Laws   8.5   Management   8.6   Maintain Insurance
  8.7   Loan Payments   8.8   Pay Obligations   8.9   Statements and Reports  
8.10   Records   8.11   No Margin Security   8.12   Further Assurance
SECTION 9.
 
NEGATIVE COVENANTS  
9.1
 
Incur Debt   9.2   Negative Pledge   9.3   Loans   9.4   Investments   9.5  
Dissolution; Management Change   9.6   Fiscal Year   9.7   Guarantees   9.8  
Dividends   9.9   Acquisitions   9.10   Nature of Business   9.11   Capital
Expenditures   9.12   Salaries   9.13   Financial Covenants
SECTION 10.
 
WAIVER  
10.1
 
Notice Waivers   10.2   No Waivers By Lender
SECTION 11.
 
DEFAULT  
11.1
 
Events of Default   11.2   Remedies   11.3   Payment of Costs   11.4   Right to
Pay and Perform   11.5   No Prejudice to Lender      

ii

--------------------------------------------------------------------------------


SECTION 12.
 
ACTION UPON AGREEMENT  
12.1
 
No Third Party Beneficiaries   12.2   Entire Agreement   12.3   Changes in
Writing   12.4   Separate Entities
SECTION 13.
 
GENERAL  
13.1
 
Agreement to Continue   13.2   Lender's Investigations   13.3   Rights to
Protect Lender   13.4   Indemnity   13.5   Joint and Several; Context   13.6  
Time of the Essence   13.7   Notices   13.8   Costs and Expenses   13.9   Choice
of Law   13.10   Venue   13.11   WAIVER OF TRIAL BY JURY   13.12   Successors
and Assigns   13.13   Headings   13.14   Participations   13.15   Loan Agreement
to Prevail

iii

--------------------------------------------------------------------------------




LOAN AGREEMENT


        BY THIS AGREEMENT made and entered into as of the 28th day of October,
2003, STAR BUFFET, INC., a Delaware corporation, whose address is 420 Lawndale
Drive, Salt Lake City, Utah 84115 (hereinafter severally and collectively called
"Borrower"), and M&I MARSHALL & ILSLEY BANK, a banking corporation organized and
existing under the laws of the State of Wisconsin, whose address is One East
Camelback Road, Phoenix, Arizona 85012-1647 (hereinafter called "Lender"), for
and in consideration of the recitals and mutual promises contained herein,
confirm and agree as follows:


SECTION 1.    RECITALS


        1.1    Loan.     Borrower has applied to Lender for a revolving line of
credit in the amount of THREE MILLION AND N0/100THS DOLLARS ($3,000,000.00),
upon the terms, conditions and provisions set forth herein, for the sole purpose
of providing working capital for Borrower in the ordinary course of business.


SECTION 2.    DEFINITIONS


        2.1    Defined Terms.     As used herein, the following capitalized
terms shall have the meanings specified below, unless the context otherwise
requires.

        (a)   Adjusted Tangible Net Worth.    Tangible net worth plus
subordinate debt, determined in accordance with GAAP, plus the amount of any
reductions in tangible net worth for non-cash charges required under Financial
Accounting Standard 144.

        (b)   Advance.    An individual disbursement under the Loan:
disbursements are collectively called "Advances."

        (c)   Affiliate.    Any person or entity (i) that directly or indirectly
controls, or is controlled by, or is under common control with, Borrower;
(ii) that directly or indirectly beneficially owns or holds five percent (5%) or
more of any class of voting stock of or membership in Borrower; (iii) five
percent (5%) or more of the voting stock of or membership in which entity is
directly or indirectly beneficially owned or held by Borrower; (iv) that is an
officer, director or manager of Borrower; (v) of which another Affiliate is an
officer, director or manager; or (vi) who is related by blood, adoption, or
marriage to another Affiliate. The term "control" means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting securities,
by contract, or otherwise.

        (d)   Business Day.    Any day other than a Saturday, Sunday, public
holiday, or other day when commercial banks in Arizona are authorized or
required to close.

        (e)   Capital Expenditures.    For a period, any expenditures of money
during such period for the lease, purchase or construction of assets that are
capitalized on Borrower's balance sheet.

        (f)    Closing.    The satisfaction of all of the conditions precedent
set forth in SECTION 5 hereof and the consummation of all of the loan
transactions contemplated by this Loan Agreement.

        (g)   Closing Date.    The date, on or before October 31, 2003, on which
the Closing occurs.

        (h)   Commitment.    As defined in Paragraph 3.1 hereof.

        (i)    Compliance Certificate.    A certification of compliance in the
form attached hereto as Exhibit "A."

1

--------------------------------------------------------------------------------




        (j)    CPLTD.    The amount of principal payments on long term debt and
the amount of capitalized leases that are to be paid within one year.

        (k)   Disbursement Account.    A deposit account opened and maintained
with by Borrower with Lender, to be utilized for the purposes set forth in
Paragraph 3.3 hereof

        (l)    EBITDA.    Pretax earnings from continuing operations plus
interest expense, depreciation and amortization, and impairment of long-lived
assets, computed and calculated in accordance with GAAP on a rolling four
(4) quarter basis.

        (m)  Environmental Law.    Any federal, state or local statute,
ordinance, or regulation pertaining to health, industrial hygiene, or the
environment, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C.
Section 9601, et sea. ("CERCLA"); the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Section 6901, et sea. ("RCRA"); and the Arizona Environmental
Quality Act, Title 49, Arizona Revised Statutes, and all rules adopted and
guidelines promulgated pursuant to the foregoing.

        (n)   ERISA.    The Employee Retirement Income Security Act of 1974, as
amended and as in effect from time to time.

        (o)   Event of Default.    As defined in Paragraph 11.1 hereof

        (p)   Facility.    Any real property and improvements owned or occupied
by Borrower in the conduct of its business.

        (q)   Fixed Charge Coverage.    The ratio of (a) EBITDA, less cash taxes
and Maintenance Capital Expenditures plus rent expense, to (b) CPLTD, plus
interest expense plus rent expense, calculated on a rolling four (4) quarter
basis.

        (r)   GAAP.    Those generally accepted accounting principles and
practices that are recognized as such by the American Institute of Certified
Public Accountants acting through its Accounting Principles Board or by the
Financial Accounting Standards Board or through other appropriate boards or
committees thereof and which are consistently applied for all periods after the
date thereof so as to properly reflect the financial condition, and the results
of operations and changes in the financial position, of Borrower.

        (s)   Hazardous Substance:    Includes:

(i)those substances included within the definitions of "hazardous substances,"
"hazardous materials," "toxic substances," or "solid waste" in CERCLA, RCRA, and
the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et sea., and
in the regulations promulgated pursuant thereto;

(ii)those substances defined as "hazardous substances" in A.R.S. Section 49-201
and in rules adopted or guidelines promulgated pursuant thereto;

(iii)those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency as hazardous substances (40 CFR Part 302 and amendments thereto); and

(iv)all other substances, materials and wastes that are, or that become,
regulated under, or that are classified as hazardous or toxic under, any
Environmental Law.

        (t)    Indebtedness.    The total outstanding indebtedness owed Lender
by Borrower under or in connection with the Loan, including principal and
interest accrued but not previously paid.

2

--------------------------------------------------------------------------------

        (u)   Lien.    Any lien, mortgage, security interest, tax lien, pledge,
encumbrance, conditional sale or title retention arrangement, or any other
interest in property designed to secure the payment of any indebtedness or
performance of any obligation, whether arising by agreement or under any statute
or law, or otherwise.

        (v)   Loan Documents.    This Agreement, the Note and all other
documents now or hereafter executed or delivered in connection with the Loan.

        (w)  Loan.    As defined in Paragraph 3.1 hereof.

        (x)   Long Term Debt.    Financing that has a maturity of greater than
one year.

        (y)   Maintenance Capital Expenditures.    Expenditures that according
to GAAP are to be capitalized and that are necessary to maintain the operation
of the existing Facilities.

        (z)   Material Adverse Effect.    Any event or condition that either
(i) would have a material adverse effect upon the validity, performance or
enforceability of this Agreement, or any of the other Loan Documents, (ii) is
material and adverse to the properties, financial condition, credit or business
operations and prospects of Borrower or any Subsidiary, (iii) would impair the
ability of Borrower to fulfill its obligations under this Agreement, or any of
the other Loan Documents, or (iv) causes an Event of Default or an event or
condition that with notice or lapse of time or both, would become an Event of
Default.

        (aa) Termination Date.    shall mean October 31, 2004; provided,
however, upon the request of Borrower, such date may be extended in writing by
Lender in its sole and absolute discretion.

        (bb) Note.    As defined in Paragraph 3.2 hereof.

        (cc) Obligations.    Any and all of the representations, warranties,
covenants and other obligations made or undertaken by Borrower in this Agreement
or in any of the other Loan Documents.

        (dd) PBGC.    The Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

        (ee) Permitted Liens.    (1) Liens granted to Lender; (ii) Liens
approved by Lender and listed on Exhibit "B" hereto, (iii) future Liens approved
in writing by Lender in its sole discretion; (iv) Liens for taxes, assessments
and other governmental charges that are not past due or delinquent; (v) Liens
imposed by law, such as mechanics' liens, arising in the ordinary course of
business and that secure payments not yet due; (vi) Mortgage Liens secured by a
Facility where Lender has been notified in writing in advance of such lien being
recorded; and (vii) Liens on other assets to the extent that such Liens secure
financing for the acquisition of that asset.

        (ff)  Plan.    Each pension, profit sharing, stock bonus, thrift,
savings, and employee stock ownership plan established or maintained, or to
which contributions have been made, by Borrower or any trade or business which
together with Borrower would be treated as a single employer under ERISA.

        (gg) Release.    Any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing, or
dumping.

        (hh) SEC.    The United States Security and Exchange Commission.

        (ii)   Subsidiary.    Any corporation fifty percent (50%) or more of
which is owned, directly or indirectly, by Borrower.

        (jj)   Total Funded Debt.    All financings, capitalized lease
obligations and outstanding letters of credit.

3

--------------------------------------------------------------------------------




        (kk) Total Funded Debt to EBITDA.    The ratio of Total Funded Debt to
EBITDA, calculated on a rolling four (4) quarter basis.


        2.2    Other Terms.     All accounting and financial terms used and not
otherwise defined in this Agreement shall have the meanings accorded them under
GAAP.

SECTION 3.    LOAN

        3.1    Loan.     Subject to the conditions herein set forth, Lender
agrees to loan to or for the benefit of Borrower, and Borrower agrees to draw
upon and borrow, in the manner and upon the terms and conditions herein
expressed, amounts that shall not exceed at any time the Commitment (the
"Loan"). The "Commitment" shall be the principal sum of $3,000,000.00.


        3.2    Note.     The Loan shall be evidenced by a promissory note of
Borrower, executed and delivered simultaneously with the execution of this
Agreement, in the amount of the $3,000,000.00 payable to Lender upon the terms
and conditions contained therein (the "Note").


        3.3    Advances.     Lender shall make Advances of the Loan to Borrower,
upon satisfaction of the conditions precedent set forth in SECTION 6 hereof, by
crediting funds for the Advance to the Disbursement Account.


        3.4    Readvances.     The Loan shall be a revolving credit, against
which Advances may be made to Borrower, repaid by Borrower and readvances made
to Borrower, provided that bender shall have no obligation to make any Advance
that would cause the outstanding principal balance of the Loan to exceed the
Commitment.


        3.5    Other Disbursements by Lender.     Lender, from time to time in
its sole discretion, may make disbursements in payment of interest accrued and
payable upon the Loan and any charges and expenses that are the obligation of
Borrower under this Agreement or any of the other Loan Documents and any charges
or matters necessary to cure any Event of Default, all of which shall be added
to and be part of the Indebtedness.


        3.6    Repayment.     Borrower, from time to time, may repay the Loan in
whole or in part at any time, without penalty. Borrower shall immediately repay
to Lender, from time to time, an amount equal to any amount by which the
outstanding principal balance of the Loan exceeds the Commitment,


        3.7    Termination.     Borrower's right to Advances of the Loan shall
terminate on the Termination Date, and the entire outstanding principal balance,
all accrued and unpaid interest, and all other sums payable in connection with
the Loan shall be due and payable on that date.


        3.8    Application of Payments.     So long as no Event of Default
exists, all payments shall be applied first to the payment of any costs, fees
and other charges incurred in connection with the Loan, next to the payment of
any accrued interest and then to the reduction of the principal balance. Upon
the occurrence and during the continuation of any Event of Default, all payments
shall be applied by Lender to the Indebtedness and Obligations in such order and
manner as Lender shall determine in its sole and absolute discretion. All
payments shall be applied to the Indebtedness and Obligations only when received
in immediately available funds.


        3.9    Prior Performance.     Although Lender shall have no obligation
to make any Advance unless and until all of the requirements and conditions
precedent set forth herein have been satisfied, Lender, at its sole discretion,
may make any Advance prior to that time without waiving or releasing any of the
requirements or conditions precedent of this Agreement; Borrower shall continue
to be strictly obligated to perform, and shall be subject to, all such
requirements and conditions notwithstanding any such disbursement.

4

--------------------------------------------------------------------------------


        3.10    Right to Advance.     Borrower shall have no right to any
Advance other than to have the same disbursed by Lender in accordance with the
disbursement provisions contained in this Agreement. Any assignment or transfer,
voluntary or involuntary, of this Agreement or any right hereunder shall not be
binding upon or in any way affect Lender without its written consent; Lender may
make any Advance under the provisions hereof, notwithstanding any such
assignment or transfer.

SECTION 4.    LOAN FEE

        4.1    Loan Fee.     Borrower shall pay to Lender, prior to the Closing,
a non-refundable loan fee in the amount of $10,000.00. If the Termination Date
is extended by Lender as provided herein, Borrower shall pay to Lender, in
advance at the time of such extension, an additional loan fee of $10,000.00 per
year for the period covered by such extension.


        4.2    Commitment Fee.     Borrower shall pay to Lender on the first day
of each calendar quarter and on the Maturity Date, a commitment fee accrued
daily at the rate of one-fourth percent (1/4%) per annum on the average daily
amount of the Commitment that was unused during the immediately ending calendar
quarter.


SECTION 5.    CONDITIONS PRECEDENT FOR CLOSING


        The obligation of Lender to make the Loan, and to make any Advance at
Closing, is subject to the following express conditions precedent, all of which
shall have been satisfied prior to Closing:


        5.1    Documents Rewired.     Borrower shall have executed (or obtained
the execution or issuing of) and delivered to Lender the following documents,
all in form satisfactory to Lender:

        (a)   This Agreement

        (b)   The Note


        5.2    Loan Fee.     Lender shall have received the loan fee required in
Paragraph 5.1 hereof.


        5.3    Items Required.     Borrower, at it5 expense, shall have obtained
and delivered to Lender the following items, all of which shall be in form and
content satisfactory to Lender and shall be subject to approval in writing by
Lender:

        (a)   A copy of the articles of incorporation and bylaws of Borrower and
each Subsidiary, including all amendment thereto, certified by the secretary of
Borrower or each Subsidiary] as appropriate] as being true, complete and correct
as of the date of certification.

        (b)   Certificates of good standing for Borrower and each Subsidiary
issued by the Secretary of State of the state of incorporation of that
corporation.

        (c)   Resolutions of Borrower approving the execution, delivery and
performance of this Agreement and the other Loan Documents and the transaction
contemplated thereby, duly adopted by Borrower's board of directors and
accompanied by a certificate of the Secretary of Borrower stating that such
resolutions are true and correct and are in full force and effect.

        (d)   A signed certificate of the secretary of Borrower which shall
certify the names of the officers of Borrower authorized to sign each of the
Loan Documents] together with the true signature of each such officer.


        5.4    Representative and Warranties True.     All representations and
warranties by Borrower shall remain true and correct in all material respects
and all agreements that Borrower is to have performed or complied with by the
date hereof shall have been performed or complied with.


        5.5    No Default.     No Event of Default exists, and no event has
occurred and no condition exists that, after notice or lapse of time, or both,
would constitute an Event of Default.

5

--------------------------------------------------------------------------------


SECTION 6.    ADDITIONAL CONDITIONS PRECEDENT FOR EACH ADVANCE


        The obligation of Lender to make the Loan, and each and every Advance of
the Loan, shall be subject to the following additional conditions precedent, all
of which shall have been satisfied and remain satisfied at the time of each
Advance of the Loan:


        6.1    Prior Conditions.     All of the conditions precedent provided in
SECTION 5 hereof shall have been satisfied.


        6.2    Request for Advance.     Lender shall have received a written
request for the Advance at least one (1) Business Day prior to the date the
Advance is to be made, specifying the date and amount of the requested Advance.


        6.3    Representatives and Warranties True.     All representations and
warranties by Borrower shall remain true and correct in all material respects
and all agreements that Borrower is to have performed or complied with by the
date of the requested Advance shall have been performed or complied with.


        6.4    No Default.     No Event of Default exists, and no event has
occurred and no condition exists that, after notice or lapse of time, or both,
would constitute an Event of Default.


SECTION 7.    REPRESENTATIONS AND WARRANTIES


        Borrower represents and warrants to Lender as follows:


        7.1    Recitals True.     The recitals appearing in this Agreement are
true and correct.


        7.2    Organization and Good Standing.     Borrower and each Subsidiary
is a corporation duly organized, validly existing and in good standing under the
laws of the state of its incorporation and is qualified to do business and is in
good standing in each state in which the nature of its business and property
makes such qualification necessary or appropriate.


        7.3    Power and Authority.     Borrower and each Subsidiary has full
power and authority to own its properties and assets and to carry on its
business as now being conducted. Borrower has full power and authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which Borrower is a party.


        7.4    Authorization.     Borrower is fully authorized and permitted to
enter into this Agreement, to execute any and all documentation required herein,
to borrow the amounts contemplated herein upon the terms set forth herein, and
to perform the terms of this Agreement.


        7.5    No Breach or Default as to Borrower.     The execution, delivery
and performance by Borrower of this Agreement and the other Loan Documents to
which it is a party will not conflict with or result in a default under: (i) any
law, rule or regulation applicable to Borrower, (ii) the organizational
documents of Borrower, or (iii) the terms, conditions or provisions of any
agreement or instrument under which Borrower is a party or is obligated.


        7.6    Enforceable Obligations.     This Agreement and each of the other
Loan Documents to which Borrower is a party are valid and binding legal
obligations of Borrower and each is enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors' rights.


        7.7    No Liens.     Except for Permitted Liens, all of the properties
and assets of Borrower and its Subsidiaries are free and clear of all Liens and
other adverse claims of any nature, and such corporations have good and
marketable title to such properties and assets.


        7.8    No Adverse Proceedings.     No actions, suits or proceedings are
pending or, to the knowledge of Borrower, threatened against Borrower or any
Subsidiary that could result in a Material Adverse Effect. Neither Borrower nor
any Subsidiary is in default with respect to any order, writ, injunction or

6

--------------------------------------------------------------------------------

decree, of any court, governmental department, commission, board, agency or
official, which default could result in a Material Adverse Effect. No actions,
suits or proceedings are pending or threatened against Borrower or any
Subsidiary other than as set forth in Exhibit "C."


        7.9    Licenses; Permits; Agreements.     Borrower and its Subsidiaries
have obtained, and there remains in full force and effect, all licenses,
permits, rights, approvals and agreements necessary or appropriate for the
operation of their respective businesses. Neither Borrower nor any Subsidiary is
in default under any material agreement to which it is a party or by which it or
any of its properties is bound.


        7.10    Compliance with Laws.     Borrower and each of its Subsidiaries
are in compliance with all material laws, rules, regulations, orders and decrees
that are applicable to Borrower or any Subsidiary, or its or their properties.


        7.11    No Violation of Environmental Laws.     To the best of their
respective knowledge, neither Borrower nor any Subsidiary, nor any Facility
owned by them or any Affiliate thereof, is in violation of any Environmental Law
and neither Borrower or any Subsidiary, nor any Facility owned by them or any
Affiliate thereof is subject to any existing, pending or, to the best of their
respective knowledge, threatened investigation by any federal, state or local
governmental authority under or in connection with any Environmental Law.
Borrower has not obtained as the result of the requirements of any Environmental
Law, and is not required by any Environmental Law to obtain, any permit or
license to construct or use any improvements, fixtures or equipment that are a
part of, or are located on, any Facility or to operate any business that is
being conducted or intended to be conducted on any Facility. Borrower has not
caused or permitted the Release of, or has any knowledge of the Release or
presence of, any Hazardous Substance on any Facility or the migration of any
Hazardous Substance from or to any other property adjacent to, or in the
vicinity of, any Facility, Borrower's prior and present use of each Facility has
not resulted in, and its future use of each Facility will not result in, the
Release of any Hazardous Substance on the Facility.


        7.12    Statements Correct.     All financial statements, profit and
loss statements, statements as to ownership and other statements or reports
previously or hereafter given to Lender by or on behalf of Borrower and its
Subsidiaries are and shall be true, complete and correct in all material
respects as of the date thereof. There has been no change since the latest
financial statements of Borrower and its Subsidiaries given to Lender that could
have a Material Adverse Effect. There is no material fact that Borrower has not
disclosed to Lender that would have a Material Adverse Effect.


        7.13    Tax Returns Filed.     Borrower and its Subsidiaries have
properly prepared, executed and filed (unless an extension of time has been
granted by the proper authorities) all federal, state and local tax returns
required by law and has paid all of its respective current obligations before
delinquent, including all federal, state and local taxes and all other payments
required under federal, state or local law.


        7.14    No Margin Security.     Borrower does not own any "margin
security" as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System except amounts thereof that do not and will not in
the aggregate constitute a substantial part of Borrower's assets.


        7.15    ERISA Compliance.     Borrower is in compliance in all material
respects with all applicable provisions of ERISA. Neither a "reportable event"
as defined in ERISA nor a "prohibited transaction" as set forth in ERISA or in
the Internal Revenue Code has occurred and is continuing with respect to any
Plan. No notice of intent to terminate a Plan has been filed nor has any Plan
been terminated; no circumstances exist that constitute grounds under ERISA
entitling PBGC to institute proceedings to terminate, or appoint a trustee to
administer, a Plan, nor has the PBGC instituted any such proceedings. Borrower
is not a party to, and has no employees who are covered by, a multi-employer
pension or benefit plan. Borrower has met its minimum funding requirements under
ERISA with

7

--------------------------------------------------------------------------------

respect to each Plan and the present value of all vested benefits under each
Plan did not exceed the fair market value of all Plan assets allocable to such
benefits, as determined on the most recent valuation date of ERISA for
calculating the potential liability of Borrower to the PBGC or the Plan under
ERISA. Borrower has not incurred any liability to the PBGC under ERISA.


        7.16    Principal Office.     The principal office of Borrower is at
Borrower's address at 420 Lawndale Drive, Salt Lake City, Utah 84115. Borrower
maintains its principal books and records at that address.


        7.17    Subsidiaries.     Borrower does not have any Subsidiaries except
those identified on Exhibit "D" hereto.


        7.18    Affirmation.     Each request by Borrower for an Advance shall
constitute an affirmation on the part of Borrower that the representations and
warranties contained herein are true and correct in all material respects as of
the time of such request and that the conditions precedent for that Advance have
been satisfied.


        7.19    Survival.     All representations and warranties made herein
shall survive the execution of this Agreement, all Advances, and the execution
and delivery of all other Loan Documents, so long as Lender has any commitment
to lend to Borrower hereunder and until the Indebtedness has been fully paid and
all of the Obligations have been fully performed.


SECTION 8.    AFFIRMATIVE COVENANTS


        Until the Indebtedness as been fully paid and all of the Obligations
have been fully performed:


        8.1    No Change in Documents.     Borrower shall, and shall cause each
of its Subsidiaries to, maintain its corporate existence with no material
amendments or changes in its organizational documents without the prior written
approval of the Lender, which consent shall not be unreasonably withheld.


        8.2    Licenses, Permits; Agreements.     Borrower shall, and shall
cause each of its Subsidiaries, to comply with and maintain in full force and
effect all licenses, permits, rights, approvals and agreements necessary or
desirable to conduct its business and to comply with its obligations under this
Agreement and the other Loan Documents.


        8.3    Maintain Business.     Borrower shall, and shall cause each of
its Subsidiaries, to act prudently and in accordance with customary industry
standards in managing and operating its properties, assets and business.
Borrower shall, and shall cause each of its Subsidiaries, to keep all of its
properties in good condition and repair (subject to ordinary wear and tear) and
shall make all needed and proper repairs and improvements to its properties in
order to properly conduct its business.


        8.4    Comply With Laws.     Borrower shall comply in all material
respects with all applicable laws, including without limitation, all applicable
Environmental Laws. Borrower will not, and will not permit any third party to,
use, generate, manufacture, produce, store, or Release on, under or about any
Facility, or transfer to or from any Facility, any Hazardous Substance except in
compliance with all applicable Environmental Laws.


        8.5    Management.     Borrower shall, and shall cause each of its
Subsidiaries, to at all times hire and retain executive and management personnel
adequate for the proper management, supervision and conduct of its business,
operations and properties.


        8.6    Maintain Insurance.     Borrower shall at all times maintain
insurance with responsible and reputable insurers in such amounts and against
such risks as may from time to time be required by Lender, but in all events in
such amounts and against such risks, including public liability, property damage
and worker's compensation insurance, as is usually carried by companies engaged
in similar business and owning properties in the same general areas in which
Borrower operates. Without limiting

8

--------------------------------------------------------------------------------

the foregoing, Borrower shall obtain, not later than March 31, 2004, and shall
thereafter maintain in effect, public liability coverages under a single policy
for Borrower and its Subsidiaries, and covering all Facilities, of not less than
$2,000,000.00.


        8.7    Loan Payments.     Borrower shall make all payments of interest
and principal on the Loan and shall keep and comply with all terms, conditions
and provisions of the Loan Documents.


        8.8    Pay Obligations.     Borrower shall pay all of its current
obligations before they become delinquent, including all federal, state and
local taxes, assessments, levies and governmental charges and all other payments
required under any federal, state or local law.


        8.9    Statements and Reports.     Borrower shall maintain a standard,
modern system of accounting that reflects the application of GAAP, consistently
applied, and shall furnish to Lender the following:

        (a)   Promptly upon becoming available, a copy of Borrower's Form 10-K
and Form 10-Qs filed with the SEC and each other regular or periodic report,
registration statement or prospectus filed by Borrower with any securities
exchange or the SEC, or any successor entity, and of any order issued by any
governmental authority in any proceeding to which Borrower is a party.

        (b)   Promptly upon becoming available, a copy of each financial
statement, report, notice or proxy statement sent by Borrower to its
stockholders generally.

        (c)   Within thirty days after the end of each calendar quarter, a
Compliance Certificate.

        (d)   A statement of litigation matters involving Borrower and each
Subsidiary that could cause a Material Adverse Effect, such statement to be
furnished within ten (10) days after date of service of such litigation or the
occurrence of any such change.

        (e)   Annually, as filed, a complete copy, including all schedules, of
the federal income tax returns for Borrower and its Subsidiaries.

        (f)    Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Borrower and its
Subsidiaries as Lender may reasonably request.


        8.10    Records.     Borrower shall maintain, in a safe place, proper
and accurate books, ledgers, correspondence and other records relating to its
operations and business affairs. Lender shall have the right from time to time
to examine and audit and to make abstracts from and photocopies of Borrower's
books, ledgers, correspondence and other records.


        8.11    No Margin Security.     Borrower shall not use any proceeds of
the Loan, or any proceeds of any other or future loan from Lender to Borrower,
directly or indirectly, to purchase or carry any "margin security" as that term
is defined in Regulation U of the Board of Governors of the Federal Reserve
System or to reduce or retire any indebtedness undertaken for such purposes
within the meaning of said Regulation U, and will not use such proceeds in a
manner that would cause Borrower to be in violation of Regulation G, T, or X of
such Board, nor use such proceeds for any purpose not permitted by Section 7 of
the Securities Exchange Act of 1934, as amended, or any of the rules or
regulations respecting the extensions of credit promulgated thereunder.


        8.12    Further Assurance.     Borrower shall execute and deliver such
additional documents and do such other acts as Lender may reasonably require in
connection with this Loan.

9

--------------------------------------------------------------------------------


SECTION 9.    NEGATIVE COVENANTS


        Until the Indebtedness as been fully paid and all of the Obligations
have been fully performed, without receiving the prior written consent of
Lender. Borrower shall not, and shall not permit any Subsidiary to:


        9.1    Incur Debt.     Become or remain obligated either directly or as
a guarantor or surety for any indebtedness for borrowed money or for any
indebtedness incurred in connection with the acquisition of any property, real
or personal, tangible or intangible, except:

        (a)   Indebtedness to Lender;

        (b)   Indebtedness secured by Permitted Liens;

        (c)   Current liabilities for taxes and assessments incurred in the
ordinary course of business;

        (d)   Unsecured trade, utility or non-extraordinary accounts payable
arising in the ordinary course of its business;

        (e)   Other indebtedness not to exceed $250,000.00 in any fiscal year.


        9.2    Negative Pledge.     Create or permit to be created or exist any
Lien on any of its property or assets which it now owns or hereafter acquires
except Permitted Liens.


        9.3    Loans.     Make any loan, advance, extension of credit, or gift
to any person or entity except items not to exceed $10,000.00 in the aggregate
for Borrower and ail Subsidiaries in any fiscal year.


        9.4    Investments.     Make any investment, including any investment in
any other entity whether by means of purchase, loan, capital contribution or
otherwise, except current investments in existing Subsidiaries and temporary
cash investments in (i) direct obligations of, or obligations fully guaranteed
by, the United States of America or any agency thereof, (ii) commercial paper
rated within the two highest grades by two or more national credit rating
agencies and maturing not more than 90 days from the creation thereof, and
(iii) certificates of deposit and banker acceptances having a maturity of one
year or less issued by members of the Federal Reserve System having deposits in
excess of $100,000,000.


        9.5    Dissolution; Management Change.     Dissolve or liquidate, or
merge or consolidate with or into any other entity; sell, transfer, lease or
otherwise dispose of all or any substantial part of its property, assets or
business; or, turn over the management or operation of its property, assets or
business to any other person, firm or corporation or make any other material
change in its management or operations.


        9.6    Fiscal Year.     Change the times of commencement or termination
of its fiscal year or other accounting periods; or change its methods of
accounting other than to conform to GAAP.


        9.7    Guarantees.     Guarantee, directly or indirectly, or otherwise
become contingently liable or obligated for, any indebtedness or obligation of
any other person or entity except for the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection.


        9.8    Dividends.     Purchase, redeem, retire or otherwise acquire for
value any shares of its capital stock or declare or pay any dividend on, or make
any other distribution with respect to, whether by reduction of capital or
otherwise, any shares of its capital stock, except, (i) in the case of Borrower,
dividends that do not exceed $1,500,000.00 in any fiscal year, and (ii) in the
case of the Subsidiaries, dividends and distributions to Borrower.


        9.9    Acquisitions.     Purchase, lease or otherwise acquire all or
substantially all of the assets of any other person or entity or the capital
stock other ownership interest in any other entity except for Capital
Expenditures to acquire additional Facilities within the limitations provided in
Paragraph 9.11 below.

10

--------------------------------------------------------------------------------


        9.10    Nature of Business.     Engage in any line of business
materially different from that in which it is presently engaged, or purchase,
lease or otherwise acquire assets not related to the operation of its business.


        9.11    Capital Expenditures.     Incur, in any fiscal year, Capital
Expenditures in excess of $3,000,000.00 for Borrower and all Subsidiaries.


        9.12    Salaries.     Pay excessive or unreasonable salaries, bonuses,
commissions or other compensation; or increase the salary, bonus, commissions or
other compensation of any director, officer, or consultant, or any member of
their families, by more than 20% in any one fiscal year, either individually or
in the aggregate for all such persons.


        9.13    Financial Covenants.     For Borrower and its Subsidiaries, on a
combined basis, as determined as of end of each fiscal quarter from the
financial statements included in Borrower's Form 10K and Form 10-Qs filed with
the SEC, permit:

        (a)   Adjusted Tangible Net Worth to be less than $17,000,000.00.

        (b)   Total Funded Debt to EBITDA to be greater than 2.25 to 1.0.

        (c)   The Fixed Charge Coverage to exceed 1.25 to 1.00.

All computations made to determine compliance with the requirements contained in
this paragraph shall be made in accordance with GAAP and shall be certified as
true and correct by Borrower.


SECTION 10.    WAIVER


        10.1    Notice Waivers.     Borrower waives presentment, demand, protest
and notices of protest, nonpayment, partial payment and all other notices and
formalities except as expressly called for in this Agreement or in the Note.
Borrower consents to and waives notice of: (i) the granting of indulgences or
extensions of time of payment, (ii) the taking or releasing of security, and
(iii) the addition or release of persons who may be or become primarily or
secondarily liable on or with respect to the Indebtedness or any part thereof,
and all in such manner and at such time as Lender may deem advisable.


        10.2    No Waivers By Lender.     No delay or omission by Lender in
exercising any right, power or remedy hereunder, and no indulgence given to
Borrower, with respect to any term, condition or provision set forth herein,
shall impair any right, power or remedy of Lender under this Agreement, or be
construed as a waiver by Lender of, or acquiescence in, any Event of Default.
Likewise, no such delay, omission or indulgence by Lender shall be construed as
a variation or waiver of any of the terms, conditions or provisions of this
Agreement. Any actual waiver by Lender of any Event of Default shall not be a
waiver of any other prior or subsequent Event of Default or of the same Event of
Default after notice to Borrower demanding strict performance.

11

--------------------------------------------------------------------------------




SECTION 11.    DEFAULT


        11.1    Events of Default.     The occurrence of any of the following
events or conditions shall constitute an "Event of Default" under this
Agreement:

        (a)   Any failure to pay any interest or principal or any other part of
the Indebtedness when the same becomes due and payable.

        (b)   Any failure or neglect to perform or observe any of the terms,
provisions, conditions or covenants of this Agreement or any other Loan
Document, other than those referred to in the other provisions of this
Paragraph 11.1, and such failure or neglect either (i) cannot be remedied,
(ii) can be remedied within fifteen (15) days by prompt and diligent action, but
it continues unremedied for a period of fifteen (15) days after notice thereof
to Borrower, or (iii) can be remedied, although not within fifteen (15) days
even by prompt and diligent action, but such remedy is not commenced within
fifteen (15) days after notice thereof to Borrower or is not diligently
prosecuted to completion within a total of thirty (30) days from the date of
such notice.

        (c)   Any warranty, representation or statement contained in this
Agreement, in the Note, in any other Loan Document, or made or furnished to
Lender by or on behalf of Borrower that shall be or shall prove to have been
false or misleading in any material respect as of the time made or furnished.

        (d)   The filing by Borrower or any Subsidiary of any proceeding under
the federal bankruptcy laws now or hereafter existing or any other similar
statute now or hereafter in effect; or the entry of an order for relief under
such laws with respect to Borrower or any Subsidiary.

        (e)   The commencement of any proceeding described in subparagraph (d)
above against Borrower or any Subsidiary unless dismissal of such proceeding is
promptly sought and diligently prosecuted and such proceeding is in fact
dismissed within sixty (60) days from the date of such commencement; the
acquiescence by Borrower or such Subsidiary to such proceedings; or the
appointment of a receiver, trustee, custodian or conservator for all or any part
of the assets of Borrower or any Subsidiary.

        (f)    The insolvency of Borrower or any Subsidiary; or the execution by
Borrower or any Subsidiary of an assignment for the benefit of creditors; or the
convening by Borrower or any Subsidiary of a meeting of its creditors, or any
class thereof, for purposes of affecting a moratorium upon or extension or
composition of its debts; or the failure of Borrower or any Subsidiary to pay
its debts as they mature; or if Borrower or any Subsidiary is generally not
paying its debts as they mature.

        (g)   The admission in writing by Borrower or any Subsidiary that it is
unable to pay its debts as they mature or that it is generally not paying its
debts as they mature.

        (h)   The liquidation, termination or dissolution of Borrower or any of
its Subsidiaries.

        (i)    Any final judgment for the payment of money in excess of
$500,000.00 (other than a judgment covered by insurance where coverage has been
acknowledged by the insurer) is entered against Borrower or any Subsidiary and
such judgment is not satisfied or discharged with thirty (30) days after the
entry thereof.

        (j)    The existence or the filing of any Lien, other than Permitted
Liens, in excess of $500,000.00 against any property or assets of Borrower or
any Subsidiary that is not removed, released, bonded or stayed to the
satisfaction of Lender within thirty (30) days after its creation.

        (k)   Any levy or execution upon, or judicial seizure of, any property
of Borrower or any Subsidiary that has a fair market value in excess of
$250,000.00.

12

--------------------------------------------------------------------------------




        (l)    The entry of any judgment, order or decree, or any other type of
adverse ruling, against Borrower or any Subsidiary that could have a Material
Adverse Effect.

        (m)  The abandonment by Borrower or any Subsidiary of all or any
material part of its property or assets.

        (n)   The loss, theft or destruction of, or any substantial damage to,
any material part of the property of Borrower or any Subsidiary that is not
adequately covered by insurance.

        (o)   The occurrence of any event or condition, that with the giving of
notice or passage of time, or both, could result in a material default by
Borrower under any other contract, loan, obligation or agreement of any kind to
which Borrower is a party that results in a Material Adverse Effect.

        (p)   The issuance of any order or decree enjoining or prohibiting
Lender or Borrower from performing under this Agreement or any of the other Loan
Documents, which order or decree is not vacated within fifteen (15) days after
the granting thereof.

        (q)   The occurrence of any default under any of the other Loan
Documents that is not cured within any period for cure set forth therein.

        (r)   Any failure or neglect to satisfy any of the financial covenants
set forth in Paragraph 9.12 hereof which failure or neglect is not fully
remedied and cured by the end of the next calendar month.

        (s)   The occurrence of any event or condition that Lender, in its
reasonably judgment, believes results in a Material Adverse Effect.


        11.2    Remedies.     Upon the occurrence of any Event of Default, and
at any time thereafter while such Event of Default is continuing, Lender may do
one or more of the following [except that in the case of an Event of Default
described in subparagraphs 11.1(d) through 11.1(g) above relating to Borrower,
acceleration shall be automatic]:

        (a)   Declare the entire Loan and the rest of the Indebtedness
immediately due and payable, without notice or demand.

        (b)   Proceed to protect and enforce its rights under this Agreement,
the Note and all other Loan Documents.

        (c)   Avail itself of any other relief to which Lender may be legally or
equitably entitled.


        11.3    Payment of Costs.     Borrower shall pay all costs and expenses
including, without limitation, court costs and reasonable attorneys' fees
incurred in enforcing payment of the Indebtedness and performance of the
Obligation or in exercising the rights and remedies of Lender hereunder. In the
event of any court proceedings, court costs and reasonable attorneys' fees shall
be set by the court and not by jury and shall be included in any judgment
obtained by Lender.


        11.4    Right to Pay and Perform.     If Borrower shall fail to pay any
amount as required herein or in any of the other Loan Documents, to satisfy any
requirement hereof or of any of the other Loan Documents, or to perform
otherwise as required herein or in any of the other Loan Documents, Lender may
advance the moneys necessary to pay the same, to satisfy such requirements or to
so perform.


        11.5    No Prejudice to Lender.     No failure on the part of Lender to
exercise any of its rights hereunder arising upon any Event of Default shall be
construed to prejudice its rights upon the occurrence of any other or subsequent
Event of Default. No delay on the part of Lender in exercising any such rights
shall be construed to preclude it from the exercise thereof at any time during
the continuance of that Event of Default. Lender may enforce any one or more
remedies or rights

13

--------------------------------------------------------------------------------

hereunder successively or concurrently. By accepting payment of any of the
Indebtedness or performance of any of the Obligation after its due date, Lender
shall not thereby waive the agreement contained herein that time is of the
essence, nor shall Lender waive either its right to require prompt payment when
due of the remainder of the Indebtedness or performance when due of the
remainder of the Obligation or its right to consider the failure to so pay or
perform an Event of Default.


SECTION 12.    ACTION UPON AGREEMENT


        12.1    No Third Party Beneficiaries.     This Agreement is made for the
sole protection and benefit of the parties hereto and no other person or
organization shall have any right of action hereon or be a third party
beneficiary hereof.


        12.2    Entire Agreement.     This Agreement, together with the
documents and instruments referred to herein, embodies the entire Agreement of
the parties with regard to the subject matter hereof. There are no
representations, promises, warranties, understandings or agreements expressed or
implied, oral or otherwise, in relation thereto, except those expressly referred
to or set forth herein. Borrower acknowledges that the execution and delivery of
this Agreement is its free and voluntary act and deed, and that said execution
and delivery have not been induced by, nor done in reliance upon, any
representations, promises, warranties, understandings or agreements made by
Lender, its agents, officers, employees or representatives, other than as set
forth herein.


        12.3    Changes in Writing.     No promise, representation, warranty or
agreement made subsequent to the execution and delivery of this Agreement by
either party hereto, and no revocation, partial or otherwise, or change,
amendment or addition to, or alteration or modification of, this Agreement shall
be valid unless the same shall be in writing signed by all parties hereto.


        12.4    Separate Entities.     Lender and Borrower have separate and
independent rights and obligations under this Agreement. Nothing contained
herein shall be construed as creating, forming or constituting any partnership,
joint venture, merger or consolidation of Lender and Borrower for any purpose or
in any respect.


SECTION 13.    GENERAL


        13.1    Agreement to Continue.     This Agreement, and the
representations, warranties, and covenants contained herein shall survive the
making of the Loan and shall remain in full force and effect until the
Indebtedness as been fully paid and all of the Obligations have been fully
performed.


        13.2    Lender's Investigations.     Borrower shall be solely
responsible for all aspects of Borrower's business and activities. Any
investigation or review by Lender or its counsel shall be solely for Lender's
benefit, including to determine whether Borrower is properly discharging its
obligations to Lender, and may not be relied upon by Borrower or any third
party. Neither Lender, nor Lender's counsel, owes any duty of care to Borrower
or to any third party to protect against, or to inform Borrower or any third
party of, any matters disclosed by any investigation or review by Lender or its
counsel.


        13.3    Rights to Protect Lender.     All rights, powers and remedies
granted Lender herein, or otherwise available to Lender, are for the sole
benefit and protection of Lender, and Lender may exercise any such right, power
or remedy at its option and in its sole and absolute discretion without any
obligation to do so. In addition, if, under the terms hereof, Lender is given
two or more alternative courses of action, Lender may elect any alternative or
combination of alternatives, at its option and in its sole and absolute
discretion. All monies advanced by Lender under the terms hereof and all amounts
paid, suffered or incurred by Lender in exercising any authority granted herein,
including reasonable attorneys' fees, shall bear interest at the highest rate
payable on any of the Indebtedness until paid, and shall be due and payable by
Borrower to Lender immediately without demand.

14

--------------------------------------------------------------------------------


        13.4    Indemnity.     Borrower shall indemnify and hold Lender harmless
from and against all claims, costs, expenses, actions, suits, proceedings,
losses, damages and liabilities of any kind whatsoever, including but not
limited to reasonable attorneys' fees and expenses, arising out of any matter
relating, directly or indirectly, to the Loan, whether resulting from internal
disputes of the Borrower or whether involving other third persons or entities,
or out of any other matter whatsoever related to this Agreement, the other Loan
Documents, or any Facility, including but not limited to (i) any use,
generation, manufacture, production, storage, Release, threatened Release, or
presence of a Hazardous Substance; (ii) any violation or claim of violation of
any Environmental Law; or (iii) any breach of any of the warranties,
representations and covenants contained herein, but excluding any claim or
liability which arises as the direct result of the gross negligence or willful
misconduct of Lender. This indemnity provision shall continue in full force and
effect and shall survive not only the making of the Loan but shall also survive
the payment of the Indebtedness and the performance of the Obligations.


        13.5    Joint and Several; Context.     If Borrower consists of more
than one person or entity their liability shall be joint and several. The
provisions hereof shall apply to the parties according to the context thereof
and without regard to the number or gender of words or expressions used.


        13.6    Time of the Essence.     Time is expressly made of the essence
of this Agreement.


        13.7    Notices.     All notices required or permitted to be given
hereunder shall be in writing and may be given in person or by United States
mail, by commercial delivery service or by electronic transmission with verified
receipt. Any notice directed to a party to this Agreement shall become effective
upon the earliest of the following: (i) actual receipt by that party;
(ii) delivery to the designated address of that party, addressed to that party;
or (iii) if given by certified or registered United States mail, the earlier of
the date of delivery shown on the return receipt or twenty-four (24) hours after
deposit with the United States Postal Service, postage prepaid, addressed to
that party at its designated address. The designated address of a party shall be
the address of the party shown below or such other address within the
continental United States as that party, from time to time, may specify by
notice to the other parties:

  Borrower:   Star Buffet, Inc.
420 Lawndale Drive
Salt Lake City, Utah 84115
Attention: Robert E. Wheaton
                   President
 
Lender:
 
M&I Marshall & Ilsley Bank
One East Camelback Road
Phoenix, Arizona 85012-1647
Attention: Gregory C. Recker
                   Senior Vice President
 
with a copy to:
 
Quarles & Brady Streich Lang LLP
One Renaissance Square
Two North Central Avenue
Phoenix, Arizona 85004
Attention: Peter A. Terry, Esq.


        13.8    Costs and Expenses.     Borrower shall pay all costs and
expenses arising from the preparation of this Agreement, the closing of the Loan
and the making of the Advance, including but not limited to, Lender's attorneys'
fees, any other charges that may be imposed on Lender as a result of this
transaction.

15

--------------------------------------------------------------------------------


        13.9    Choice of Law.     This Agreement shall be governed by and
construed according to the laws of the State of Arizona.


        13.10    Venue.     Lender may bring any action or proceeding to enforce
or arising out of this Agreement in any court of competent jurisdiction. If
Lender commences such an action in a court located in the County of Maricopa,
State of Arizona, or the United States District Court for the District of
Arizona, Borrower hereby agrees that it will submit and does hereby irrevocably
submit to the personal jurisdiction of such courts and will not attempt to have
such action dismissed, abated, or transferred on the ground of forum non
convenience or similar grounds; provided, however, that nothing contained herein
shall prohibit Borrower from seeking, by appropriate motion, to remove any
action brought in a Arizona state court to the United States District Court for
the District of Arizona. If such action is so removed, however, Borrower shall
not seek to transfer such action to any other district, nor shall Borrower seek
to transfer to any other district any action which Lender originally commences
in such federal court. Any action or proceeding brought by Borrower arising out
of this Agreement or any of the other Loan Documents shall be brought solely in
a court of competent jurisdiction located in the County of Maricopa, State of
Arizona, or in the United States District Court for the District of Arizona,
Borrower waives any objection which it may now or hereafter have to venue of any
such action or proceeding and waives any right to seek removal of any action or
proceeding commenced in accordance herewith.


        13.11    WAIVER OF TRIAL BY JURY.     BORROWER AND LENDER EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT
THE TRANSACTION THAT IS THE SUBJECT OF THIS AGREEMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. THIS
WAIVER HAS BEEN NEGOTIATED BY THE PARTIES AND IS AN ESSENTIAL PART OF THEIR
BARGAIN. EITHER PARTY MAY FILE A COPY OF THIS PROVISION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY.


        13.12    Successors and Assigns.     Except as otherwise provided
herein, this Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their successors and assigns.


        13.13    Headings.     The headings or captions of sections and
paragraphs in this Agreement are for convenience and reference only, do not
define, control or limit the provisions of such sections or paragraphs, and
shall not affect the interpretation of this Agreement.


        13.14    Participations.     Lender, at any time, shall have the right
to sell, assign, or grant participations in all or any portion of the Loan and
in any of the Loan Documents. Lender is authorized to furnish any purchaser or
participant, or prospective purchaser or participant, any documents or
information provided to Lender or that Lender may have obtained relating to
Borrower or relating to the Loan.


        13.15    Loan Agreement to Prevail.     In the event of any direct
conflict between the provisions of this Agreement and those of the Note or any
other Loan Document, the provisions of this Agreement shall prevail.

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, these presents are executed as of the date indicated
above.

  BORROWER:
 
STAR BUFFET, INC., a Delaware corporation
 
By:
 
/s/  ROBERT E. WHEATON      

--------------------------------------------------------------------------------

Name: Robert E. Wheaton
Title: President
 
LENDER:
 
M&I MARSHALL & ILSLEY BANK, a banking corporation organized and existing under
the laws of the State of Wisconsin
 
By:
 
/s/  GREGORY C. RECKER      

--------------------------------------------------------------------------------

  Name:   Gregory C. Recker   Title:   Senior Vice President
 
By:
 
/s/  WILLIAM D. CRISP      

--------------------------------------------------------------------------------

  Name:   William D. Crisp   Title:   Senior Vice President

17

--------------------------------------------------------------------------------

List of Exhibits

Exhibit "A"   Form of Compliance Certificate
Exhibit "B"
 
Existing Approved Liens
Exhibit "C"
 
Pending or Threatened Litigation
Exhibit "D"
 
Existing Subsidiaries

18

--------------------------------------------------------------------------------

EXHIBIT "A"

Form of Compliance Certificate

Compliance Certificate
for Period Ending

--------------------------------------------------------------------------------

("Reporting Period")

M&I Marshall & Ilsley Bank
One East Camelback Road
Phoenix, Arizona 85012-1647
Attention:    Gregory C. Recker, Senior Vice President  
Date:                             (1)

        Ladies / Gentlemen:

        This Compliance Certificate refers to the Loan Agreement dated as of
October 28, 2003 (as it may hereafter be amended, modified, extended or
restated, the "Loan Agreement"), between Star Buffet, Inc., a Delaware
corporation ("Borrower"), and M&I Marshall & Isley Bank, a banking corporation
organized and existing under the laws of the State of Wisconsin. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement.

        The undersigned, hereby certifies that:

        1.     To the best of the undersigned's knowledge, after a review of the
activities of Borrower during the Reporting Period, Borrower has performed and
observed its covenants and obligations under the Loan Agreement and no Event of
Default exists [or if so, specifying the nature and extent thereof and any
corrective actions taken or to be taken].

        2.     As of the last day of the Reporting Period, the computations
below were true and correct:

Section 14.6—Financial Covenants:

Adjusted Tangible Net Worth             Total Equity   A   $     Plus:
Subordinated Debt   B   $     Plus: Reductions for Non-Cash Charges under
FAS 144   C   $     A plus B + C equals   A+B+C   $   Minimum       $
17,000,000.00 Compliance         Yes o            No o Fixed Charge Coverage    
  $   Numerator:             EBITDA:       $  

--------------------------------------------------------------------------------

(1)To be submitted within one day after Borrower's 10Q or 10K is filed with the
SEC (45 days after the end of each quarter, except the fourth quarter, which is
90 days).

Page 1

--------------------------------------------------------------------------------

  Less: Cash Taxes       ($   )   Less: Maintenance Capital Expenditures      
($   )   Plus: Rent Expense       ($   )   Equals:   A   $     Denominator:    
          CPLTD:       $         Plus: Interest Expenses                 Plus:
Rent Expense       $         Equals:   B             A divided by B equals   A/B
  $     Minimum         1.25 to 1.0   Compliance         Yes o        No o  
Total Funded Debt to EBITDA
 
 
 
 
 
    Total Funded Debt   A           EBITDA   B   ($   )   A divided by B equals
  AJB         Maximum         2.25 to 1.0   Compliance         Yes o        No o
 

    STAR BUFFET, INC., a Delaware corporation
 
 
By
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Page 2

--------------------------------------------------------------------------------

EXHIBIT "B"

Approved Liens

Lienholder

--------------------------------------------------------------------------------

  Asset

--------------------------------------------------------------------------------

  Outstanding Amount 8/11/03

--------------------------------------------------------------------------------

EXISTING LIENS:          
Victorium Corporation
 
Bldg. & Land—Ocala, Florida
 
412,731.46  
M&I Marshall & Isley Bank
 
Bldg. & Land—Scottsdale, Arizona
 
1,360,808.34  
Naisco Investments(1)
 
Bldg. & Land—Layton, Utah
 
472,808.80  
First National Bank
 
Bldg. & Land—Laramie, Wyoming
 
710,738.35  
AmericanExpress
 
Equipment—Ice Machines
 
18,347.49
FUTURE LIENS:
 
 
 
 
Platinum Bank
 
Bldg. & Land—Plant City, Florida
 
1,800,000.00
Bank of Utah(1)
 
Bldg. & Land—Layton, Utah
 
1,200,000.00

--------------------------------------------------------------------------------

(1)The future transaction with the Bank of Utah would pay in full the Naisco
Investments loan now outstanding in the amount of $472,808.80.

Page 1

--------------------------------------------------------------------------------

EXHIBIT "C"

Pending Threatened Litigation

1.Those matters disclosed in the most recent 10-K filed by Borrower with the SEC

Page 1

--------------------------------------------------------------------------------

EXHIBIT "D"

Existing Subsidiaries

1.HTB Restaurants, Inc.

2.Summit Family Restaurants, Inc.

3.North Star Buffet, Inc.

4.Star Buffet Management, Inc.

Page 1

--------------------------------------------------------------------------------
